State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 19, 2015                    519045
________________________________

In the Matter of ROY GRAY,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
COMMISSIONER OF DEPARTMENT OF
   CORRECTIONS AND COMMUNITY
   SUPERVISION,
                    Respondent.
________________________________


Calendar Date:   January 20, 2015

Before:   Peters, P.J., Lahtinen, Rose and Egan Jr., JJ.

                             __________


     Roy Gray, Attica, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Martin A.
Hotvet of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review two determinations of the Superintendent of Shawangunk
Correctional Facility which found petitioner guilty of violating
certain prison disciplinary rules.

     Determinations confirmed.      No opinion.

     Peters, P.J., Lahtinen, Rose and Egan Jr., JJ., concur.
                              -2-                  519045

      ADJUDGED that the determinations are confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court